Title: To George Washington from William Van Deursen, Sr., 23 May 1782
From: Van Deursen, William, Sr.
To: Washington, George


                        
                            Sir,
                            New Haven May 23: 1782
                        
                        I am Just Arived from St Croix Were I was Intrusted with a Book, for your Excellency, by John Hanson Esqr. of
                            that Island, which I Now forward By the Bearer, at the Same time was Desired to Inform your Excellency of his Health from
                            Your Humble Servant
                        
                            Willm: Van Duersen

                        
                    